[Cite as Disciplinary Counsel v. Wickerham, 132 Ohio St.3d 205, 2012-Ohio-2580.]




                     DISCIPLINARY COUNSEL v. WICKERHAM.
                    [Cite as Disciplinary Counsel v. Wickerham,
                       132 Ohio St.3d 205, 2012-Ohio-2580.]
Attorneys—Misconduct—Multiple violations, including misappropriation from
    clients and failure to cooperate with disciplinary authority—Permanent
    disbarment.
     (No. 2011-2032—Submitted January 18, 2012—Decided June 14, 2012.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 11-074.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Michelle Wickerham, formerly of West Union, Ohio,
Attorney Registration No. 0074984, was admitted to the practice of law in Ohio in
2002. We suspended her license on an interim basis on April 29, 2011, pursuant
to Gov.Bar R. V(5)(A), based upon allegations that she had engaged in conduct
that violated the Ohio Rules of Professional Conduct and that she posed a
substantial threat of serious harm to the public.              Disciplinary Counsel v.
Wickerham, 128 Ohio St.3d 1469, 2011-Ohio-2052, 946 N.E.2d 229. And on
November 16, 2011, we suspended her from the practice of law for her failure to
register as an attorney for the 2011 to 2013 biennium. In re Atty. Registration
Suspension of Wickerham, 130 Ohio St.3d 1441, 2011-Ohio-5890, 957 N.E.2d
302. Both of these suspensions remain in effect.
        {¶ 2} Based upon findings that Wickerham has failed to answer
disciplinary counsel’s 30-count complaint and has committed nearly 300
violations of the Rules of Professional Conduct and the Supreme Court Rules for
                                SUPREME COURT OF OHIO




the Government of the Bar in Ohio, the Board of Commissioners on Grievances
and Discipline now recommends that we permanently disbar Wickerham.
        {¶ 3} Having thoroughly reviewed the record, we find that relator has
proven the allegations in the complaint by clear and convincing evidence.
Therefore, we adopt the board’s findings of fact and conclusions of law and
hereby permanently disbar Wickerham from the practice of law in Ohio.
                        Procedural History and Misconduct
        {¶ 4} Relator received the first of numerous grievances in December
2010. An assistant disciplinary counsel spoke with Wickerham on or about
January 31, 2011. Wickerham indicated that she was having difficulty dealing
with pending custody proceedings involving her children and that she was
addicted to prescription drugs. Assistant disciplinary counsel advised Wickerham
that relator would like to obtain her client files in order to return them to her
clients, informed her that she needed to respond to the grievances filed against
her, and suggested that she contact the Ohio Lawyers Assistance Program
(“OLAP”). Several days later, relator’s investigator retrieved approximately 11
banker’s boxes of client files from Wickerham’s garage.           Relator returned
approximately 97 files to clients, but retained approximately 150 files, for clients
who could not be located.
        {¶ 5} Wickerham acknowledged to assistant disciplinary counsel that she
was receiving the grievances sent to her by relator, and relator has submitted
documentation that 11 of its certified letters of inquiry were accepted by a Kevin
Moler at Wickerham’s address.         But Wickerham never responded to any of
relator’s letters of inquiry.
        {¶ 6} On August 15, 2011, relator filed a 30-count complaint alleging
that, among other things, Wickerham had violated numerous Rules of
Professional Conduct and Gov.Bar R. V(4)(G) in her handling of more than 30
client matters.




                                          2
                                     January Term, 2012




         {¶ 7} Unable to obtain service of the complaint on Wickerham at the
addresses on file with the Office of Attorney Services or at a North Carolina
address she had given to relator’s investigator, relator obtained service upon the
clerk of this court pursuant to Gov.Bar R. V(11)(B).
         {¶ 8} Wickerham did not answer the complaint. Consequently, relator
moved for default judgment and, in accordance with Gov.Bar R. V(6)(F)(1)(b),
submitted 65 sworn or certified exhibits in support of the motion, including
affidavits and supporting documents from relator’s investigator, assistant
disciplinary counsel, the executive director of OLAP, a magistrate, two judges,
and 27 of Wickerham’s clients.
         {¶ 9} A master commissioner appointed by the board granted relator’s
motion for default. The evidence demonstrated that Wickerham violated the
Rules of Professional Conduct by accepting retainers from clients and then failing
to both reasonably communicate with those clients and honor the numerous
promises she had made to them. She performed few, if any, of the services she
had agreed to provide and failed to withdraw from representation when her
physical or mental condition, purportedly caused by her addiction to prescription
drugs and her child-custody difficulties, materially impaired her ability to
represent her clients. Affidavits from two judges, a magistrate, and her clients
demonstrate that she failed to attend numerous hearings, often without notice.
Clients attempting to reach Wickerham found her office closed and her phone
disconnected.      Wickerham did not refund her clients’ retainers.                   She further
violated the Supreme Court Rules for the Government of the Bar of Ohio by
failing to respond to numerous demands for information by relator or otherwise
cooperate in the resulting disciplinary investigations.1



1. The facts of each violation are detailed in the board’s December 5, 2011 report.




                                                 3
                                  SUPREME COURT OF OHIO




         {¶ 10} Therefore, the master commissioner found that relator had proven
by clear and convincing evidence that Wickerham had committed 30 violations of
Prof.Cond.R. 1.1 (requiring a lawyer to provide competent representation to a
client), 30 violations of 1.3 (requiring a lawyer to act with reasonable diligence in
representing a client), one violation of 1.4(a)(1) (requiring a lawyer to inform the
client of any decision or circumstance with respect to which the client’s informed
consent is required), 26 violations of 1.4(a)(2) (requiring a lawyer to reasonably
consult with the client about the means by which the client’s objectives are to be
accomplished), 29 violations of 1.4(a)(3) (requiring a lawyer to keep the client
reasonably informed about the status of a matter), 14 violations of 1.4(a)(4)
(requiring a lawyer to comply as soon as practicable with reasonable requests for
information from the client), 27 violations of 1.15(d)2 (requiring a lawyer to
promptly deliver funds or other property that the client is entitled to receive), 30
violations of 1.16(a)(2) (requiring a lawyer to withdraw from representation when
the lawyer’s physical or mental condition materially impairs the lawyer’s ability
to represent the client), 11 violations of 8.1(b) (prohibiting a lawyer from
knowingly failing to respond to a demand for information by a disciplinary
authority during an investigation), 25 violations of 8.4(c) (prohibiting a lawyer
from     engaging       in    conduct      involving      dishonesty,       fraud,    deceit,     or
misrepresentation), 30 violations of 8.4(d) (prohibiting a lawyer from engaging in
conduct that is prejudicial to the administration of justice), 30 violations of 8.4(h)
(prohibiting a lawyer from engaging in conduct that adversely reflects on the
lawyer's fitness to practice law), and 11 violations of Gov.Bar R. V(4)(G)
(requiring a lawyer to cooperate with a disciplinary investigation).



2. In his complaint, relator alleged that Wickerham had violated Prof.Cond.R. 1.5 with respect to
27 counts of the complaint, but from the misconduct described, it is clear that relator meant to cite
Prof.Cond.R. 1.15(d). The master commissioner and the board have perpetuated this error in their
reports.




                                                 4
                                   January Term, 2012




           {¶ 11} The evidence also clearly and convincingly demonstrates that
Wickerham borrowed $13,000 from a client without advising her in writing of the
inherent conflict of interest and the desirability of obtaining independent counsel
or ensuring that the terms of the transaction were fair, reasonable, and fully
disclosed in a writing signed by the client. Indeed, the promissory note, signed by
Wickerham alone, provides only the amount of the loan and an annual interest
rate of 18 percent.      No deadline for repayment is mentioned.        The master
commissioner found that this conduct violated Prof.Cond.R. 1.8(a)(1) through (3)
(prohibiting a lawyer from entering into a business transaction with a client unless
the client is advised in writing of the desirability of obtaining independent legal
counsel and the terms of the transaction are fair, reasonable, and fully disclosed in
a writing signed by the client).
           {¶ 12} The board has adopted the master commissioner’s findings of fact
and misconduct as its own, and so do we.
                                       Sanction
           {¶ 13} In recommending a sanction, the master commissioner and board
considered the aggravating and mitigating factors listed in BCGD Proc.Reg.
10(B)(1) and (2). See Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio St.3d 424,
2002-Ohio-4743, 775 N.E.2d 818, ¶ 16.             They found that six of the nine
aggravating factors set forth in BCGD Proc.Reg. 10(B)(1) were present, including
a dishonest or selfish motive, a pattern of misconduct involving multiple offenses,
failure to cooperate in the disciplinary process, harm to vulnerable clients, and
failure to make restitution. See BCGD Proc.Reg. 10(B)(1)(b), (c), (d), (e), (h),
and (i).
           {¶ 14} The master commissioner and board found that that no mitigating
factors were present. It is evident that Wickerham has serious mental-health and
substance-abuse issues, but they do not qualify as mitigating factors pursuant to
BCGD Proc.Reg. 10(B)(2)(g). Scott Mote of OLAP avers that Wickerham signed



                                           5
                               SUPREME COURT OF OHIO




a five-year recovery contract with OLAP on August 31, 2010, promised to attend
12-step meetings regularly, and sought admission to an intensive outpatient drug-
treatment program. She did not follow through, however, and by October 22, the
treatment center had closed Wickerham’s file due to nonattendance. Wickerham
had sporadic contact with OLAP thereafter, and in mid-February 2011, all contact
ceased.     Thus, there is no evidence that Wickerham has begun, let alone
completed, an approved treatment program, that she underwent a sustained period
of successful treatment, or that she will be able to return to the competent, ethical,
and professional practice of law in the future.             See BCGD Proc.Reg.
10(B)(2)(g)(iii) and (iv).
          {¶ 15} In this case, Wickerham has engaged in a pattern of misconduct
that spanned more than four and a half years and involved numerous instances of
misappropriation, totaling more than $35,000. Wickerham has neglected client
matters, lied to her clients about the status of their matters and the work she
intended to perform, and failed to reasonably communicate with her clients. She
has also failed to make restitution and failed to cooperate in the resulting
disciplinary investigations. Her serious and repeated misconduct demonstrates
that she is not fit to practice law.
          {¶ 16} The presumptive disciplinary sanction for a pattern of misconduct
involving dishonesty, misappropriation, and lack of cooperation in disciplinary
proceedings is disbarment. Disciplinary Counsel v. Jones, 112 Ohio St.3d 46,
2006-Ohio-6367, 857 N.E.2d 1221, ¶ 22. See also Lorain Cty. Bar Assn. v.
Fernandez, 99 Ohio St.3d 426, 2003-Ohio-4078, 793 N.E.2d 434, ¶ 9 (“The
presumptive sanction for misappropriation of client funds is disbarment”);
Cincinnati Bar Assn. v. Weaver, 102 Ohio St.3d 264, 2004-Ohio-2683, 809
N.E.2d 1113, ¶ 15 (an attorney’s “persistent neglect of his clients’ interests,
failure to perform as promised, failures to account for his clients’ money, and lack




                                          6
                                January Term, 2012




of any participation in the disciplinary proceedings” warrant disbarment). That
sanction is appropriate here.
       {¶ 17} Accordingly,      Michelle       Wickerham   is   hereby   permanently
disbarred from the practice of law in Ohio. Costs are taxed to Wickerham.
                                                                Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Carol A. Costa,
Assistant Disciplinary Counsel, for relator.
                            ______________________




                                           7